Case: 09-30874     Document: 00511185171          Page: 1    Date Filed: 07/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 26, 2010
                                     No. 09-30874
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KENNETH JOHNSON,

                                                   Plaintiff-Appellant

v.

ARTHUR A. MORRELL, Clerk of Court; ORLEANS PARISH DISTRICT
ATTORNEY; SUPERINTENDENT OF POLICE DEPARTMENT OF ORLEANS
PARISH,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-3753


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Kenneth Johnson appeals the dismissal of his 42 U.S.C. § 1983 complaint
in which he alleged that the defendants violated his federal civil rights by
denying him Louisiana public records in their control or custody. Citing 28
U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1)), the district court dismissed the
complaint as frivolous and for failure to state a claim upon which relief could be



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30874      Document: 00511185171 Page: 2          Date Filed: 07/26/2010
                                   No. 09-30874

granted. Johnson will be permitted to pursue his appeal as a pauper if his IFP
motion in this court is timely, he is a pauper, and the appeal is taken in good
faith, i.e., is nonfrivolous. See F ED. R. A PP. P. 24(a)(5); see also Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982). Because the district court based its decision
on § 1915 and § 1915A both, review is de novo. Geiger v. Jowers, 404 F.3d 371,
373 (5th Cir. 2005).
      Johnson makes clear that his complaint is that the defendants violated
their official duties imposed by the Louisiana statutes governing access to public
records and by the Louisiana Constitution. Johnson’s claim for declaratory and
injunctive relief amounts to a request for a writ of mandamus against state
officials, which is not authorized by § 1983 if no other relief is sought. See Moye
v. Clerk, DeKalb County Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973).
Johnson’s complaint states no basis for mandamus relief or for any other relief.
Johnson does not even explain why he wants the records and how not having
them has harmed him; there is no claim that Johnson has even attempted to file
any action in state court in which the requested records might be needed.
      A matter is frivolous if it presents no “legal points arguable on their
merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation
marks and citation omitted). Under 5 TH C IR. R. 42.2, we may dismiss a frivolous
appeal sua sponte. Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).
Johnson presents no issue that is not frivolous. See Howard, 707 F.2d at 220.
Johnson has failed to show that the district court’s dismissal of his complaint
should be reversed. See Geiger, 404 F.3d at 373.
      The district court’s dismissal of Johnson’s suit counts as a strike under
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). So
does this court’s dismissal of this appeal. See id. at 388. Additionally, Johnson
already had two strikes before he filed this suit. See Johnson v. Moore, 316 F.
App’x 347, 348 (5th Cir. 2009), and Johnson v. Orleans Indigent, 70 F.3d 1268
*1 (5th Cir. 1995). Because Johnson has accumulated at least three strikes, he

                                           2
  Case: 09-30874    Document: 00511185171 Page: 3      Date Filed: 07/26/2010
                                No. 09-30874

is barred from proceeding IFP in a civil action or an appeal from a judgment in
a civil action or proceeding under § 1915 unless he is under imminent danger of
serious physical injury. See § 1915(g).
      MOTION TO FILE SUPPLEMENTAL BRIEF GRANTED; MOTION TO
PROCEED IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                          3